Citation Nr: 1703925	
Decision Date: 02/08/17    Archive Date: 02/23/17

DOCKET NO.  10-36 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating for a left knee disorder.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The Veteran had active service from September 1965 to March 1966 and from February 12, 1993, to February 14, 1993.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In September 2011 and March 2016, the Board remanded the above issues for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claim for extraschedular rating for a left knee disorder, the AOJ in May 2016 obtained and associated with the record VA treatment records.  Moreover, the Board finds that these VA treatment records are additional pertinent evidence as to the Veteran's claim for an extraschedular rating for his left knee disorder because they document his complaints and treatment for adverse left knee pathology.  However, the AOJ did not thereafter issue a supplemental statement of the case (SSOC) that addressed this issue.  See 38 C.F.R. § 19.31 (2016) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, the Board finds that another remand is required for the issuance of a SSOC.  Id.

In remanding this claim, the Board is cognizant that there is a notation in the file that in July 2016 the RO attempted to schedule the Veteran for a VA examination and that the Veteran "refused the examination."  The Veteran is hereby notified that his failure to report for a VA examination scheduled in conjunction with his appeal, without good cause, may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2016).

As to the claim for a TDIU, the Board finds that this issue must also be remanded because its adjudication is inextricably intertwined with the above issue.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-April 2016 treatment records from the Biloxi VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records.  

3.  Then adjudicate the appeal.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC).  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

